DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6, 8-16 and 18-20 are pending:
		Claims 1-6, 8-16 and 18-20 are rejected. 
		Claims 1, 5-6, 13-14, 16 and 20 have been amended. 
		Claims 7 and 17 have been canceled. 
Response to Amendments 
Amendments filed 09/13/2022 have been entered. Amendments to the claims overcome §112 rejections, §102 rejections for all claims except claim 13 and §103 rejections previously set forth in non-final Office Action mailed 06/15/2022.
§102 rejection for claim 13 is maintained.
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 09/13/2022 have been entered. Arguments were fully considered. 
On pages 13-14 of Applicant’s Arguments, Applicant argues that:
The Lee Korean patent was cited as indicating the bracket affixed to the access riser and the lid and the discharge line being received by the bracket. This is particularly shown in the figure shown hereinbelow:

This configuration is quite different than that of the present invention. In particular, the Lee Korean patent is directed to an aerobic system. This Korean patent specifically shows pump 1 as directing wastewater through a wastewater induction pipe 2 and to and induction nozzle 7 in an air supply pipe 6. A blower 12 directs air so as to mix with the wastewater in the chamber and in the Venturi. There is a structure of up-and-down adjustment bolts 9 and 9a protruding from a support flange 8 which is "installed in the air supply pipe 6". To the extent that the adjustment bolts 9 and 9a and the support flange 8 could be considered, in any way, a "bracket", quite clearly, this bracket is not affixed "adjacent to the access riser" and does not "receive a portion of said discharge line such that said pump is suspended above a bottom of said tank". In the Lee Korean patent, it does not appear that there is any discharge line exterior of the tank. 

On this basis, Applicant respectfully contends that neither the prior art references shows the "bracket" which receives the discharge line such that the pump is suspended above the bottom of the tank. As such, the prior art would not suggest the easy and simple installation and removal of the system from the tank. The prior art combination would not teach the placement of the pump so as to avoid pumping sludge outwardly of the discharge line. As such, Applicant respectfully contends that independent claim 1, as amended herein, is different in structure, function and results achieved from that of the prior art combination. 

	This is argument is not persuasive because the bracket (Lee, i.e. support flange 8) of Lee shown in Fig. 1 is affixed to a top of the tank (Lee, “upper portion of a septic tank”; see claims on pg. 2) and the access riser (Spratt, i.e. inspection tubes 113-119) of Spratt is also adjacent to the top of tank therefore the combination of Spratt and Lee teaches a bracket adjacent to access riser; Lee further discloses that said bracket receiving a portion of said discharge line (Lee, i.e. connection hose 11) such that said pump is suspended above a bottom of said tank (Lee, the submersible pump 1 is supported by the support flange 8 and suspended above the bottom of the tank as shown in Fig. 1). 
	Furthermore Applicant argues that “In the Lee Korean patent, it does not appear that there is any discharge line exterior of the tank.”; the Examiner respectfully disagrees because any line/piping can be a discharge line, the connection hose 11 of Lee discharges air into the tank therefore is a discharge line. Additionally, it can be seen from Fig. 1 of Lee that the support flange supports all the piping connections within the tank therefore it would have been desirable to provide a suitable support means for a discharge line within a septic tank system or similar biological wastewater treatment system in an easy and simple installation.   
On pages 14-16 of Applicant’s Arguments, Applicant argues that:
Previous dependent claim 13 has been placed into an independent form by incorporating the limitations of independent claim  1 therein. Specifically, the element that is focused on in independent claim 13 is directed to the level switch. In particular, independent claim 1 specifically recited that "said level switch activating said pump when the liquid in said tank reaches a first level and deactivating said pump when the level of liquid in said tank reaches a second level, the first level being higher than the second level. " Specifically, dependent claim 13 now specifically states that the "first level is along the vertical distance above the bottom of the inner diameter of the outlet, the second level being at the bottom of the inner diameter of the outlet". 

Applicant respectfully contends that this feature achieves advantages that are neither shown nor suggested in the prior art. 

This feature is very important so as to avoid pumping too much effluent into the drainfield.

	This is argument is not persuasive because Spratt teaches that “when the predetermined volume of liquid 106 is accumulated in fourth cell 110, the sump pump 108 comes on automatically, triggered by an appropriate liquid level switch (not shown) to discharge the liquid 106 through effluent pipe 112 to the intermittent sand filter 120 for secondary treatment” (Spratt, see C7/L65-C8/L5)  therefore the level switch is capable of performing the process/method step as claimed during normal operations since a first level (which rises vertically in the tank) in Spratt would trigger the sump pump 108 and a second level (which rises vertically in the tank) would not trigger the sump pump 108.
On pages 17-18 of Applicant’s Arguments, Applicant argues that:
Independent claim 16 has been amended to incorporate the "bracket" described in previous dependent claim 17 and to describe the "flow orifice". Claim 16 was rejected as anticipated by the Spratt patent. Claim 17 was rejected as being obvious over the Spratt patent in view of the Lee Korean patent. For the reasons described hereinabove, Applicant respectfully contends that the Lee Korean patent does not show the "bracket adapted to be affixed to the access riser of the tank" nor a bracket that "receives the discharge line therein so as to support said discharge line adjacent to the access riser". The Official Action indicated that Spratt was silent as to the bracket. 

The Official Action indicated that the "flow orifice" "corresponds to a flow opening in the vertical line of pipe 112 (affixed to or within said discharge line) the flow opening is defined within the vertical line of pipe 112)". Applicant respectfully contends that this feature is not shown in Figure 3 of the Spratt patent. There does not appear to be any "flow orifice" having a diameter less than the diameter of the discharge line. As can be best surmised from Figure 3 of the Spratt patent, there appears to be unrestricted flow between the pump 108 and the discharge line 112. Since the effluent within the fourth cell of the Spratt patent is essentially completely clarified by the aerobic and anaerobic process, there would be no suggestion or motivation of a need to put a flow orifice of reduced diameter within such discharge line 112. The purpose of the flow orifice of the present invention was described in paragraph [0061] of the original specification as follows: The effluent the travels through the discharge pipe 202 and through a flow orifice. The flow orifice 212 is designed to control the flow and, as a result, not disturb the quiescent clarified zone of the septic tank. This protects the pump 204 and the drainfield from unnecessary solids. Although a flow orifice is the preferred technique, various other devices could be used so as to control flow.

	This argument is moot because amendments have necessitated new grounds of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) being anticipated by Spratt (USPN 4,826,601).
	Regarding claim 13, Spratt teaches a septic tank or aerobic treatment tank level control system (the sewage treatment system shown in Fig. 1) comprising: 
	a tank (Fig. 3, septic tank 10) adapted to be connected to a sewage outlet line (Fig. 3, sewer pipe 12; see C4/L40-45) of a building (the source of sewage can be from a house; see C5/L39-45),  said tank having an interior volume adapted to receive sewage from the sewage outlet line  (raw sewage is directed to the septic tank by a sewer pipe; see C4/L38-45);
	a transfer line (corresponds to the horizontal line of flow pipe 112 extending through septic tank 10 shown in see annotated Fig. 3) connected to an outlet (corresponds to the outlet/opening in side panel 24 shown in Fig. 3) of said tank, said transfer line adapted to extend to a drainfield; 
	a drainfield distribution unit (Fig. 6, perforated distribution pipes 164, 168, 172; see C9/L60-65) connected to said transfer line (see Fig. 1), said drainfield distribution unit adapted to discharge a liquid into the drainfield (see Figs. 6-7); 
	a pump (Fig. 3, pump 108; see C5/L33-40) positioned in said tank (see Fig. 3); 
	a discharge line (corresponds to the vertical line of flow pipe 112 within septic tank 10 shown in annotated Fig. 3) connected to said pump (see Fig. 3) and connected to the outlet of said tank (see Fig. 3), said discharge line adapted to pass the liquid under pressure from said pump through the outlet of said tank into said transfer line (see Fig. 3); and 
	a level switch (referred to as “level switch”; see C8/L1-5) operatively connected to said pump, (the pump comes on automatically by the liquid switch therefore the level switch is “operatively connected to said pump”; see C8/L1-5), said level switch activating said pump when the liquid in said tank reaches a first level and deactivating said pump when the level of liquid in said tank reaches a second level, the first level being higher than the second level (“said level switching said pump when…” is a process/method limitation that will be occur during normal operations), the outlet (i.e. corresponds to the outlet/opening in septic tank 10 in side panel 24) of said tank being a vertical distance between a bottom of the inner diameter of the outlet and a top of the inner diameter of the outlet (see Fig. 3), the first level being along the vertical distance above the bottom of the inner diameter of the outlet, the second level being at the bottom of the inner diameter of the outlet.
	The phrase “connected to” is interpreted to mean joined or linked together.
	The phrase “operatively connected” is interpreted to mean arranged in a manner capable of performing a designated function.
Annotated Fig. 3 of Spratt

    PNG
    media_image1.png
    519
    1124
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Lee (KR 850002364).
	Regarding claim 1, Spratt teaches a septic tank or aerobic treatment tank level control system (the sewage treatment system shown in Fig. 1) comprising: 
	a tank (Fig. 3, septic tank 10) having an inlet (corresponds to opening in side panel 22 shown in Fig. 3) adapted to be connected to a sewage outlet line of a building (the source of sewage can be from a house; see C5/L39-45; the opening in septic tank 10 sidewall is connected to sewer pipe 12 therefore said inlet is adapted to be connected to a sewage outlet line), said tank having an interior volume (corresponds to the inside of the tank 10 shown in Fig. 3) adapted to receive sewage from the sewage outlet line (raw sewage is directed to the septic tank by a sewer pipe; see C4/L38-45), 
	said tank (i.e. septic tank 10) having an access riser (Fig. 3, inspection tube 113 or 114 or 116 or 117 or 118 or 119; see C6/L29-32 and C6/L60-67) at top thereof; 
	a transfer line (corresponds to the horizontal line of flow pipe 112 extending through septic tank 10 shown in see annotated Fig. 3) connected to an outlet (corresponds to the outlet/opening in side panel 24 shown in Fig. 3) of said tank, said transfer line adapted to extend to a drainfield (Fig. 1, drain field 160; see C4/L35-40); 
	a drainfield distribution unit (Fig. 6, perforated distribution pipes 164, 168, 172; see C9/L60-65) connected to said transfer line (see Fig. 1), said drainfield distribution unit adapted to discharge a liquid into the drainfield (see Figs. 6 and 7);
	a pump (Fig. 3, pump 108; see C5/L33-40) removably positioned in said tank (see Fig. 3);
	a discharge line (corresponds to the vertical line of flow pipe 112 within septic tank 10 shown in annotated Fig. 3) connected to said pump (see Fig. 3) and connected to the outlet of said tank (see Fig. 3), said discharge line adapted to pass the liquid under pressure from said pump through the outlet of said tank into said transfer line (see Fig. 3); and 
	a level switch (referred to as “level switch”; see C8/L1-5) operatively connected to said pump (the pump comes on automatically by the liquid switch therefore the level switch is “operatively connected to said pump”; see C8/L1-5),  said level switch activating said pump when the liquid in said tank reaches a first level and to deactivate said pump when the level of liquid in said tank reaches a second level, the first level being higher than the second level (“said level switching said pump when…” is a process/method limitation that will be occur during normal operations).
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	The phrase “connected to” is interpreted to mean joined or linked together.
	The phrase “operatively connected” is interpreted to mean arranged in a manner capable of performing a designated function.
Annotated Fig. 3 of Spratt

    PNG
    media_image1.png
    519
    1124
    media_image1.png
    Greyscale

	Spratt does not teach that said pump is removably positioned within the tank; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Spratt by making said pump removably positioned within the tank because it is known to make parts with in a treatment device removal/separable (Spratt, see C5/L34-40). The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
	Furthermore, Spratt does not teach a bracket affixed adjacent to the access riser; said bracket receiving a portion of said discharge line such that said pump is suspended above the bottom of said tank.
	In a related field of endeavor, Lee teaches a wastewater treatment system (see Entire Abstract) comprising a bracket (Fig. 1, support flange 8; see pg. 1) affixed to a top (see Fig. 1); 
said bracket (i.e. support flange 8) receiving a portion of said discharge line (Fig. 1, connection hose 11; see pg. 1) such that said pump (Fig. 1, submersible pump 1; see pg. 2) is suspended above the bottom of said tank (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access riser (inspection tube 119) of Spratt by incorporating a bracket (support flange) and affixing said bracket to support the discharge line such that the pump is suspended above the bottom of the tank as disclosed by Lee because said device is effective and its structure is simple (Lee, see pg. 2). 
	Regarding claim 2, Spratt and Lee teach the tank or aerobic treatment tank level control system of claim 1, said tank being a septic tank (Spratt, i.e. septic tank 10), the septic tank having a first compartment (Spratt, Fig. 3, third cell 90; see C5/L1-5) and a second compartment (Spratt, Fig. 3, fourth cell 110; see C5/L1-6). The terms “first” and “second” are relative.
	Regarding claim 3, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 2, the first compartment (Spratt, i.e. third cell 90) being connected by a pipe (Spratt, Fig. 3, crossover pipe 96; see C7/L57-65) to the second compartment (Spratt, i.e. fourth cell 110).  
	Regarding claim 4, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 2, said pump (Spratt, i.e. pump 108) being positioned in the second compartment (Spratt, i.e. fourth cell 110) (Spratt, see Fig. 3), said discharge line (Spratt, i.e. corresponds to vertical line connected to pipe 112) extending to said pump within the second compartment (Spratt, i.e. fourth cell 110) (Spratt, see Fig. 3), said level switch being positioned only in the second compartment (“when this predetermined volume of liquid 106 is accumulated in fourth cell 110…triggered by an appropriate liquid level switch”; see C7/L65-8/L5).
	Regarding claim 5, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 1, said tank having a lid (corresponds to lid/cover over inspection tubes 113-119 shown in Fig. 2) at a top thereof and removably positioned over the access riser (i.e. inspection tubes 113 or 114 or 116 or 117 or 118 or 119) (solids are removed through inspection tubes in intervals; see C6/L60-68 therefore it is suggested that the lid/cover shown in Fig. 2 is removable), the access riser and the lid allowing access to an interior of the said tank (the tubes are cleaning and inspection; see C6/L28-35 and C6/L60-68). 
	Regarding claim 12, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 1, the outlet (Spratt, i.e. corresponds to the outlet/opening in septic tank 10 in side panel 24) of said tank being positioned at a distance above the bottom of said tank (Spratt, see Fig. 3) at an opposite side of said tank from the inlet (Spratt, i.e. corresponds to opening in side panel 22 shown in Fig. 3) of said tank.  
	Regarding claim 14, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 1, wherein the drainfield distribution unit (Spratt, i.e. perforated distribution pipes 164, 168, 172) is positioned below a grade of the drainfield (Spratt, distribution pipes in rocks beds buried in the ground; see C9/L60-68).  
	Regarding claim 15, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 1, said drainfield distribution unit (Spratt, i.e. perforated distribution pipes 164, 168, 172) being a leaching chamber or a multi-orifice pipe (a plurality of perforations; see C9/L60-65).  
	Orifice is interpreted to mean “an opening (such as a vent, mouth, or hole) through which something may pass” (see Webster definition). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Lee (KR 850002364) and further in view of Lowe (US 2011/0278220).
	Regarding claim 8, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 1.
	Spratt does not teach that said discharge line having a check valve therein, the check valve preventing a flow of the liquid through said discharge line to said pump.  
	In a related field of endeavor, Lowe teaches a water treatment apparatus (see Entire Abstract) comprising a pump (Fig. 5, pump 22; see ¶18) having a discharge line (Figs. 4 and 5, dosing line 20; see ¶16) with check valve (Fig. 4, check valve 17; see ¶18) therein, the check valve preventing a flow of the liquid through said discharge line to said pump.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the discharge line of Spratt by incorporating a check valve to said discharge line as disclosed by Lowe because it is the simple addition of a known check valve to a known device obviously resulting preventing dirty flush water (Lowe, see ¶18) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Lee (KR 850002364) and further in view of Ball (US 2010/0224577).
	Regarding claim 9, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 1.
	Spratt does not teach that said level switch being a float switch having a portion adapted to float on the liquid in said tank, the float switch adapted to move between the first level and the second level of the liquid in the tank.  
	In a related field of endeavor, Ball teaches a wastewater treatment system (see Entire Abstract) comprising a level switch being a float switch (Fig. 1, float switch 156; see ¶21) having a portion adapted to float on the liquid in said tank (see Fig. 1), the float switch adapted to move between the first level and the second level of the liquid in the tank (the float switch has a lower position and upper position therefore said float switch is adapted for first and second levels; see ¶20).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the level switch of Spratt with the level switch (float switch) of Ball because it is the simple substitution of one known level switch means with another known level switch means (float switch) obviously resulting in a pump control float switch (Ball, see ¶21) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Lee (KR 850002364) and further in view of Ball (USPN 4,439,323, hereinafter referred to as Ball ’323).
	Regarding claim 10, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 1, said pump having an inlet (Spratt, the sump pump discharges liquid therefore has an inlet; see C8/L1-5) positioned in said tank (Spratt, the inlet is a part of pump therefore positioned in septic tank).
	Spratt does not teach that said pump having a filter extending over the inlet of said pump, the filter adapted to prevent particles above a desired size from entering the inlet.   
	In a related field of endeavor, Ball ‘323 teaches a septic tank (see Entire Abstract) comprising a filter (Fig. 4, filter 28a; see C7/L30-35) extending over the inlet of said pump (filter 28a extends over the entire pump 60 therefore will extend over the inlet of said pump), the filter adapted to prevent particles above a desired size from entering the inlet (see Fig. 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump of Spratt by incorporating a filter as disclosed by Ball ‘323 because said configuration provides the benefit of filtering solids from discharge liquid over a long period of time with no danger of malfunction due to total blockage (Ball ‘323, see C6/L5-11). 
	Regarding claim 11, Spratt, Lee and Ball ‘323 teach the septic tank or aerobic treatment tank level control system of claim 10, said pump and the filter being received within an interior of a vault (Ball ‘323, Fig. 4, housing 10a; see C8/L3-10), the vault being positioned in said tank (Ball ‘323, see Fig. 4), said discharge line (Spratt, i.e. vertical line of pipe 112) supporting said pump (Spratt, see Fig. 3) a desired distance above a bottom of said tank (Spratt, pump above a bottom of the tank shown in Fig. 3), the vault having at least one opening (Ball ‘323, Fig. 4, aperture 26a; see C7/L35-45)a whereby the liquid in said tank flows therethrough and through the filter to the inlet of said pump.  

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Lee (KR 850002364) and further in view of Bruce (US 2015/0284942).
	Regarding claim 6, Spratt and Lee teach the septic tank or aerobic treatment tank level control system of claim 1, further comprising. a flow orifice (Spratt, corresponds to a flow opening in the vertical line of pipe 112) affixed to or within said discharge line (Spratt, the flow opening is defined within the vertical line of pipe 112).
	Spratt does not teach said flow orifice having a diameter less than a diameter of said discharge line, said flow orifice adapted to restrict a flow rate of the liquid to the drainfield distribution unit.  
	In a related field of endeavor, Bruce teaches a back pressure manifold septic system (see Entire Abstract) comprising a flow orifice (Fig. 7, pressure disk 40 comprises flow orifice 41; see ¶45) affixed to or within said discharge line (Fig. 7, manifold 2; see ¶44), said flow orifice (i.e. pressure disk 40 comprising flow orifice 41) having a diameter less than a diameter of said discharge line (see Figs. 4-9), said flow orifice (i.e. pressure disk 40 comprising flow orifice 41) adapted to restrict a flow rate of the liquid passing through said discharge line (“[t]he flow restriction includes at least one flow orifice”; see ¶22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the discharge line of Spratt by incorporating a flow orifice (i.e. pressure disk 40 comprising flow orifice 41) having a diameter less than a diameter of said discharge line as disclosed by Bruce because said device provides the benefit of producing an accelerated stream of effluent (Bruce, see ¶22) which is desirable in Spratt for producing a desired effluent flow rate (Spratt, see claim 17).   
	Regarding claim 16, Spratt teaches an apparatus (the sewage treatment system shown in Fig. 1) for treating sewage (“for treating…” is recited as intended use) within a tank having an access riser (Fig. 3, inspection tube 113 or 114 or 116 or 117 or 118 or 119; see C6/L29-32 and C6/L60-67) at a top thereof, the apparatus comprising: 
	a pump (Fig. 3, pump 108; see C5/L33-40) adapted to be positioned in the tank (see Fig. 3), said pump having an inlet (the sump pump discharges liquid therefore has an inlet; see C8/L1-5) adapted to receive a liquid from an interior of the tank (the sump pump discharges liquid; see C8/L1-5);
	a discharge line (corresponds to the vertical line of flow pipe 112 within septic tank 10 shown in annotated Fig. 3) connected to an outlet (corresponds to an outlet/opening in pump at lower end of pipe 112 shown in Fig. 3) of said pump and adapted to be connected to an outlet (corresponds to the outlet/opening in side panel 24 shown in Fig. 3) of the tank, said discharge line extending upwardly from said pump (see Fig. 3) and adapted to be positioned adjacent to the access riser (i.e. inspection tube 113 or 114 or 116 or 117 or 118 or 119) of the tank  (vertical line connected to pipe 112 is adjacent to access riser 119 shown in Fig. 3), said discharge line and said pump adapted to pass the liquid under pressure from said pump through the outlet of the tank (see Fig. 3); and
	a level switch (referred to as “level switch”; see C8/L1-5) operatively connected to said pump (the pump comes on automatically by the liquid switch therefore the level switch is “operatively connected to said pump”; see C8/L1-5), said level switch activating said pump when the liquid in the tank reaches a first level and deactivating said pump when the level of liquid in the tank reaches a second level, the first level being higher than the second level (“said level switching said pump when…” is a process/method limitation that will be occur during normal operations). 
	a flow orifice affixed to or within said discharge line, said flow orifice having a diameter less than a diameter of said discharge line, said flow orifice adapted to restrict a flow rate of the liquid passing through said discharge line.  
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
	The phrase “connected to” is interpreted to mean joined or linked together.
	The phrase “operatively connected” is interpreted to mean arranged in a manner capable of performing a designated function.






Annotated Fig. 3 of Spratt

    PNG
    media_image1.png
    519
    1124
    media_image1.png
    Greyscale

	Spratt does not teach 	a bracket adapted to be affixed to the access riser of the tank, said bracket receiving said discharge line therein so as to support said discharge line adjacent to the access riser; and a flow orifice affixed to or within said discharge line, said flow orifice having a diameter less than a diameter of said discharge line, said flow orifice adapted to restrict a flow rate of the liquid passing through said discharge line.  
	In a related field of endeavor, Lee teaches a wastewater treatment system (see Entire Abstract) comprising a bracket (Fig. 1, support flange 8; see pg. 1) affixed to a top (see Fig. 1); 
said bracket (i.e. support flange 8) receiving said discharge line (Fig. 1, connection hose 11; see pg. 1) therein so as to support said discharge line adjacent to the top (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the access riser (inspection tube 119) of Spratt by incorporating a bracket (support flange) and affixing said bracket to support the discharge line as disclosed by Lee because said device is effective and its structure is simple (Lee, see pg. 2). 
	In a related field of endeavor, Bruce teaches a back pressure manifold septic system (see Entire Abstract) comprising a flow orifice (Fig. 7, pressure disk 40 comprises flow orifice 41; see ¶45) affixed to or within said discharge line (Fig. 7, manifold 2; see ¶44), said flow orifice (i.e. pressure disk 40 comprising flow orifice 41) having a diameter less than a diameter of said discharge line (see Figs. 4-9), said flow orifice (i.e. pressure disk 40 comprising flow orifice 41) adapted to restrict a flow rate of the liquid passing through said discharge line (“[t]he flow restriction includes at least one flow orifice”; see ¶22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the discharge line of Spratt by incorporating a flow orifice (i.e. pressure disk 40 comprising flow orifice 41) having a diameter less than a diameter of said discharge line as disclosed by Bruce because said device provides the benefit of producing an accelerated stream of effluent (Bruce, see ¶22) which is desirable in Spratt for producing a desired effluent flow rate (Spratt, see claim 17).   

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Lee (KR 850002364) in view of Bruce (US 2015/0284942) and further in view of Ball (USPN 4,439,323, hereinafter referred to as Ball ’323).
	Regarding claim 18, Spratt, Lee and Bruce teach the apparatus of claim 16.  
	Spratt does not teach said pump having a filter extending over the inlet of said pump, the filter adapted to prevent particles above a desired size from entering the inlet of said pump.  
	In a related field of endeavor, Ball ‘323 teaches a septic tank (see Entire Abstract) comprising a filter (Fig. 4, filter 28a; see C7/L30-35) extending over the inlet of said pump (filter 28a extends over the entire pump 60 therefore will extend over the inlet of said pump), the filter adapted to prevent particles above a desired size from entering the inlet (see Fig. 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pump of Spratt by incorporating a filter as disclosed by Ball ‘323 because said configuration provides the benefit of filtering solids from discharge liquid over a long period of time with no danger of malfunction due to total blockage (Ball ‘323, see C6/L5-11). 
	Regarding claim 19, Spratt, Lee, Bruce and Ball ‘323 teach the apparatus of claim 18, said pump and the filter being received within an interior of a vault (Ball ‘323, Fig. 4, housing 10a; see C8/L3-10),  the vault adapted to be positioned in the tank (Ball ‘323, see Fig. 4), said discharge line (Spratt, i.e. vertical line of pipe 112) supporting said pump (Spratt, see Fig. 3) a desired distance above a bottom of the tank (Spratt, pump above a bottom of the tank shown in Fig. 3),  the vault having at least one opening (Ball ‘323, Fig. 4, aperture 26a; see C7/L35-45)  whereby the liquid in the tank flows therethrough and through the filter to the inlet of said pump.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spratt (USPN 4,826,601) in view of Lee (KR 850002364) in view of Bruce (US 2015/0284942) and further in view of Lowe (US 2011/0278220).
	Regarding claim 20, Spratt, Lee and Bruce teach the apparatus of claim 16.
	Spratt does not teach a check valve positioned within said discharge line, said check valve adapted to prevent a flow of liquid through the discharge line to said pump.  
	In a related field of endeavor, Lowe teaches a water treatment apparatus (see Entire Abstract) comprising a pump (Fig. 5, pump 22; see ¶18) having a discharge line (Figs. 4 and 5, dosing line 20; see ¶16) with check valve (Fig. 4, check valve 17; see ¶18) therein, the check valve preventing a flow of the liquid through said discharge line to said pump.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the discharge line of Spratt by incorporating a check valve to said discharge line as disclosed by Lowe because it is the simple addition of a known check valve to a known device obviously resulting preventing dirty flush water (Lowe, see ¶18) with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778